10/23/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 19-0267


                                      DA 19-0267
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                         ORDER

 WALLIS SINZ,

              Defendant and Appellant.
                                _________________

       Appellant Wallis Sinz, by counsel, has filed a Motion for Extension of Time within
which to file his reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s reply brief
shall be filed on or before December 5, 2020.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                               October 23 2020